Citation Nr: 0912015	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  04-40 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including depressive disorder and post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from October June 
1966 to June 1969, including one year in Vietnam.  He also 
had another period of active duty, from January 1979 to 
September 1981, as well as four years of prior inactive 
service.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico that, in part, denied the appellant's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).

The Board notes that the appellant's claim for service 
connection for PTSD was originally denied in a rating action 
issued in September 2000.  There was a significant change in 
the law on November 9, 2000, when the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2002 & Supp. 2008)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law was applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA could not assist in the development of 
a claim that was not well grounded.  Section 7(b) of the VCAA 
states that, in the case of a claim for benefits finally 
denied as being not well grounded between July 14, 1999 and 
November 9, 2000, the claim can be readjudicated upon the 
request of the claimant or the Secretary's own motion as if 
the denial had not been made.  In the July 2000 rating 
action, the RO had denied the appellant's PTSD service 
connection claim based on a determination that the claim was 
not well grounded.  Therefore the denial of the claim for 
service connection for PTSD met the criteria of section 7(b).

Furthermore, the General Counsel indicated that under section 
7(b) of the VCAA, the VA, upon request of the claimant or 
upon the motion of the Secretary of VA, must readjudicate 
certain finally decided claims "as if the denial or dismissal 
had not been made."  The General Counsel held that if 
readjudication under section 7(b) is timely initiated, the 
first readjudication of the claim must be made by the agency 
of original jurisdiction.  VAOPGCPREC 3-2001.  Thus, the RO 
readjudicated the claim in a rating decision issued in 
September 2003, and this rating action led to the present 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary with respect to the issue of entitlement to service 
connection for a psychiatric disorder, including depressive 
disorder and PTSD.  Accordingly, further appellate 
consideration will be deferred and this case is remanded for 
action as described below.

Review of the appellant's service medical records reveals 
that he was admitted to a military hospital for 42 days of 
inpatient psychiatric care and then released on March 26, 
1981.  The current evidence of record does not include the 
appellant's psychiatric records from that hospitalization.  
VA is, therefore, on notice of records that may be probative 
to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  
In addition, records generated by military facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all 
outstanding service medical, psychiatric and personnel 
records should be obtained and associated with the claims 
file.  In addition, all of the relevant private, government 
and VA treatment records should be obtained and associated 
with the claims file.

Review of the appellant's service personnel records reveals 
that his military occupational specialty (MOS) was cook and 
that he was in Vietnam from May 1967 to May 1968.  It also 
appears that he was assigned to Battery B of the 2nd 
Battalion, 94th Artillery at that time.  Review of the 
appellant's service medical records reveals that he was 
treated on September 9, 1967, for a wound acquired two weeks 
prior while diving into a bunker.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  See also Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The Board notes that the 
diagnostic criteria, including those related to stressors, 
set forth in THE AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, (4th ed. 1994) 
(DSM-IV) for mental disorders have been adopted by VA.  
38 C.F.R. § 4.125.  According to the criteria, a diagnosis of 
PTSD requires that a veteran be exposed to a traumatic event 
and a response involving intense fear, helplessness, or 
horror.  A stressor involves exposure to a traumatic event in 
which the person experienced, witnessed, or was confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of self or others and the person's response 
involved intense fear, helplessness, or horror.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The sufficiency of a 
stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.  The occurrence of a stressor 
is an adjudicatory determination.

The appellant submitted a written statement in November 1998 
in which he described his stressors.  He reported that his 
unit had been stationed at Camp Carroll in Dong Ha while he 
was in Vietnam.  He stated that his unit came under attacks 
with mortar rounds and rockets.  The appellant further 
indicated that a friend of his was killed by a rocket one 
morning and that he himself had been injured on his thigh one 
night when his unit was hit.

These statements suggest possible application of the ruling 
of the United States Court of Appeals for Veterans Claims 
(Court) in Pentecost v. Principi, 16 Vet. App. 124 (2002), 
where it was held that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks.  The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  No action has been taken with Joint Service Records 
Research Center (JSRRC) to verify such rocket/mortar attacks.

In Daye v. Nicholson, 20 Vet App 512 (2006), the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors.  As in that case, there is 
insufficient information in this matter to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
records to document enemy attacks on the appellant's unit in 
Vietnam.  The appellant should be offered an opportunity to 
provide additional specific information that would permit 
searches regarding his stressors.

These considerations require further gathering of military 
and medical records as well as investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claims on 
appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2008) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2008) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim, and of what part 
of such evidence he should obtain and 
what part the Secretary will attempt to 
obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
An appropriate period of time should be 
allowed for the appellant to respond 
and/or submit additional evidence.

2.  The AMC/RO must conduct another 
search for the appellant's service 
medical records.  In particular, the 
AMC/RO must search for the February-March 
1981 psychiatric hospitalization records 
for the appellant.  All requests, 
negative responses, and information 
obtained should be associated with the 
claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers 
and treatment centers, private or 
government, where he has been treated for 
any psychiatric problems since service.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured.  

4.  To the extent there is an attempt to 
obtain any of these records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

5.  The AMC/RO should also give the 
appellant another opportunity to provide 
any additional details concerning 
stressors, particularly the time periods 
reflecting the occurrence of mortar or 
rocket attacks or other attacks (i.e., 
month and year); the locations of said 
attacks; the names of individuals injured 
or killed; "buddy statements" containing 
verifiable information regarding the 
events claimed as "stressors" during his 
military service; and any other 
information which could be used to 
substantiate the PTSD claim.  The 
appellant should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed 
stressful events in service and that he 
must be specific as possible, because 
without such details an adequate search 
for verifying information cannot be 
conducted.  

6.  After the appellant's response 
regarding stressors is received, the 
AMC/RO should send a copy of the 
appellant's DD 214 and service personnel 
records with his unit assignment and a 
copy of this remand to the United States 
Army and Joint Services Records Research 
Center (JSRRC), or any other appropriate 
agency for verification of the alleged 
stressful events in service.  
Specifically, the AMC/RO should request 
unit histories and diaries for the months 
when the appellant alleged exposure to 
mortar or rocket attacks, for example, 
from August 1, 1967 to October 31, 1967.  

The JSRRC should be asked to verify that 
Battery B of the 2nd Battalion, 94th 
Artillery came under mortar attacks at 
Camp Carroll or Dong Ha between May 1967 
and May 1968, broken into time periods 
that satisfy the requirements of JSRRC.  
If additional information is requested by 
JSRRC in order to verify a claimed 
stressor, the appellant should be notified 
of this.

7.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the appellant for 
a VA psychiatric evaluation to determine 
the nature, onset date and etiology of 
any current psychiatric or psychological 
pathology and specifically to determine 
whether PTSD is present, and, if so, 
whether it is linked to the appellant's 
active service.  The claims file must be 
made available to the examiner for review 
in connection with the examination.  An 
opinion in response to the questions 
below should be obtained even if the 
appellant does not report for the 
examination.

The psychiatrist should conduct an 
examination with consideration of the 
criteria for PTSD.  The AMC/RO must 
specify for the examiner the stressor or 
stressors that it has determined are 
established by the record and the 
examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether appellant 
was exposed to a stressor in service.

The examining psychiatrist, after 
examination of the appellant and review 
of his entire medical history, to include 
in-service and post-service medical 
reports, should provide an opinion as to 
the diagnosis and etiology of any 
psychiatric disorder found.  The examiner 
should also reconcile all psychiatric 
diagnoses documented in the appellant's 
records and provide a current psychiatric 
diagnosis.  The psychiatrist should also 
offer an opinion as to the onset date of 
the appellant's psychiatric condition(s), 
if any.  If the examiner finds that a 
psychiatric disorder is etiologically 
related to service or to a service-
connected disability, to the extent 
possible, the psychiatrist should 
indicate the historical degree of 
impairment due any psychiatric disorder 
found to be related to service or a 
service-connected disability, as opposed 
to that due to other psychiatric 
disorders, personality defects, substance 
abuse, and/or non-service-connected 
physical disabilities. 

In particular, the psychiatrist should 
offer an opinion, with degree of medical 
probability expressed, as to whether the 
etiology of the appellant's psychiatric 
disorder(s) is (are) attributable to, or 
related to, any disease or incident 
suffered during his active service, any 
disease or incident suffered prior to 
service, any disease or incident suffered 
after service, or to a combination of 
such causes or to some other cause or 
causes.  The psychiatrist should identify 
all psychiatric conditions which have 
been present and distinguish conditions 
which are acquired from conditions which 
are of developmental or congenital 
origin, if any.  The opinion should 
reflect review of pertinent material in 
the claims file.  The psychiatrist should 
integrate the previous psychiatric 
findings and diagnoses with current 
findings to obtain a true picture of the 
nature of the appellant's psychiatric 
status.  If there are different 
psychiatric disorders, the psychiatrist 
should reconcile the diagnoses and should 
specify which symptoms are associated 
with each of the disorders.  The findings 
of all pertinent psychological and 
neuropsychological testing should be 
discussed.  

If a diagnosis of PTSD is appropriate, 
the examiner should specify the credible 
"stressors" that caused the disorder and 
the evidence relied upon to establish the 
existence of the stressor(s).  The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them.  All 
necessary special studies or tests 
including psychological testing and 
evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI) 
are to be accomplished if deemed 
necessary.  If there are no stressors, or 
if PTSD is not found, that matter should 
also be specifically set forth.

Specifically, the examiner must address 
the questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to either 
period of military service or to 
some other cause or causes?  (It is 
not necessary that the exact causes-
-other than apparent relationship to 
some incident of service be 
delineated.)

b.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms or signs he may have had in 
service (June 1966 to June 1969, and 
January 1979 to September 1981)?

c.  Whether the appellant's current 
psychiatric pathology is related to 
symptoms and signs that may have 
occurred within one year of his 
service separation in June 1969, or 
September 1981? and

d.  If the appellant is service-
connected for any condition, whether 
any portion of his current 
psychiatric pathology is 
attributable to said service-
connected disability or to some 
other cause or causes or combination 
thereof.  If the examiner does find 
that any portion of the appellant's 
psychiatric pathology is 
attributable to a service-connected 
disability (if any exist), the 
examiner should identify the 
specific amount/proportion of 
additional psychiatric pathology 
that is related to the service-
connected disability.

If the examiner finds that any 
psychiatric pathology clearly existed 
prior to either one of the appellant's 
periods of service, the examiner must 
state whether any such identified 
pathology worsened during the appropriate 
period of active military service.  If 
worsening occurred, the examiner should 
state whether it can it concluded with 
clear and unmistakable certainty that 
each pre-existing psychiatric disorder 
was not aggravated in service to a 
permanent degree beyond that which would 
be due to the natural progression of each 
such psychiatric disorder.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The psychiatrist should 
provide the rationale for the opinions 
provided.

8.  The AMC/RO should then review the 
claims file to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If a report does not 
include fully detailed descriptions of 
all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the providing 
physician for corrective action.

9.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should again review the record, 
including any newly acquired evidence, 
and re-adjudicate the issue on appeal.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including the Court's holding 
in Pentecost v. Principi, 16 Vet. App. 
124 (2002).  

10.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

